El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
Nos toca examinar hoy otro vital aspecto de la protección contra registros y allanamientos irrazonables.
El 8 de setiembre de 1972 dos agentes de Rentas Internas penetraron en una finca del barrio Maizales de Naguabo. No tenían orden de allanamiento ni revela el récord que su acción se debió a confidencia alguna que recibiesen. Tampoco con-taban con el consentimiento de los dueños de la finca. En-traron por la colindancia del predio con la carretera, pasando por debajo de los alambres de la cerca. Desde la carretera no se vislumbraba ninguna actividad ilegal.
Se adentraron los agentes por un camino y hallaron dos alambiques en una maleza. De ellos salía una manga que les suplía agua desde la cocina de la casa del apelante. Desmon-taron la manga y ocuparon la prueba. El récord no revela la distancia entre los alambiques clandestinos y la casa del señor Lebrón. Los alambiques fueron descubiertos en una parte de la finca perteneciente a un coacusado.
Más tarde la policía arrestó al apelante, se le imputaron diversos delitos y se le halló culpable de dos infracciones al Art. 113 de la Ley de Bebidas, Ley Núm. 143 de 30 de junio de 1969, 13 L.P.R.A. see. 6113, y una al Art. 110, 13 L.P.R.A. see. 6110. El tribunal le impuso al apelante una multa de $300.00 en cada uno de los casos de infracción al Art. 113 o en su defecto un día de cárcel por cada dólar que dejare de satis-facer, hasta un máximo de noventa días. En el caso de in-fracción al Art. 110 se le impuso una multa de $50.00, con igual alternativa.
El Art. II, Sec. 10 de la Constitución del Estado Libre Asociado de Puerto Rico dispone en parte:
*327“No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautaciones y allanamientos irrazonables.
Sólo se expedirán mandamientos autorizando registros, allana-mientos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirmación, describiendo particularmente el lugar a registrarse, y las per-sonas a detenerse o las cosas a ocuparse.”
Se funda esta disposición en lo prescrito en la Enmienda Cuarta a la Constitución de Estados Unidos, pero su interpretación no ha sido, ni tiene necesariamente que ser, histórica-mente paralela en todo sentido con tal enmienda. Pueblo v. Dolce, 105 D.P.R. 422, 426-431 (1976).
Como hemos señalado en otras ocasiones, Dolce, 426 y ss., la garantía contra los registros y allanamientos ha sufrido una vida azarosa en la jurisprudencia norteamericana. Numerosos enfoques, antagónicos entre sí, se disputan el campo. El propio Tribunal Supremo de Estados Unidos reconoce y a ratos ilustra las divergencias que afectan el entendimiento de esta doctrina. Cady v. Dombrowski, 413 U.S. 433, 440 (1973); Coolidge v. New Hampshire, 403 U.S. 443 (1971); Rakas v. Illinois, 439 U.S. 128 (1978).
Estimamos que el problema estriba en buena parte en diferencias fundamentales sobre la naturaleza de la garantía en cuestión y las dos cláusulas en que se apoya. Sobre lo primero debemos decir que el temor al crimen y el natural deseo de combatirlo no deben oscurecer el propósito central de la disposición. Libremos el lenguaje original de su glosa abultada. La garantía contra los registros y allanamientos irrazonables representa la voluntad de negarles a los gobiernos mejor intencionados, en aras de una libertad individual preciada, medios eficaces y aun aparentemente indispensables para lograr objetivos meritorios. Se estructuró precisamente ese derecho para proteger al ciudadano aun de los gobiernos democráticos más escrupulosos. Amsterdam, Perspectives on *328the Fourth Amendment, 58 Minn. L. Rev. 349, 353 (1974). Por bueno que sea el guardián, siempre existe el problema de quién lo vigila. Quis custodiet custodiem. Cuando se descuidan los medios, cuando se disminuyen los derechos fundamentales a nombre de un ansiado orden, lo que viene a perecer al cabo es la libertad y con ella la democracia que se quiso defender. Véase: McNabb v. United States, 318 U.S. 332, 347 (1943) (Frankfurter).
Respecto a las dos cláusulas que componen la garantía, la dificultad consiste en que en Estados Unidos ha habido un cambio de énfasis entre ambas. El criterio inicial era que el factor pertinente en pleitos de esta índole era la razonabilidad de la orden de registro. Ahora, aunque el péndulo ha oscilado repetidamente a través del tiempo, la tendencia es curiosamente a examinar la razonabilidad del registro en sí. Weinreb, Generalities of the Fourth Amendment, 42 U. Chi. L. Rev. 47, 48 (1974). Este cambio sutil invierte los términos de la garantía y tiende a desnaturalizarlos. Consideramos que el primer paso a darse al analizar controversias relativas a la protección contra registros y allanamientos consiste, fuera de indagar la capacidad del acusado para invocar el privilegio, (1) en retrotraernos al tiempo inmediatamente anterior al registro. La primera pregunta es: ¿le era posible al gobierno obtener la orden correspondiente sin comprometer la eficacia del registro o la seguridad de sus agentes? La cuestión de la razonabilidad del registro se ataca en segundo término, después de establecerse que podía actuarse sin orden judicial. Véase: Williamson, The Supreme Court, Warrant-*329less Searches, and Exigent Circumstances, 31 Okla. L. Rev. 110, 143 (1978); Weinreb, supra, 77.
Conforme a nuestra jurisprudencia una incautación sin orden judicial produce una presunción de invalidez sujeta a ciertas y limitadas excepciones. Pueblo v. González Rivera, 100 D.P.R. 651, 656-657 (1972). En el caso ante nos el récord está huérfano de razón alguna por la cual se procedió al registro sin orden judicial. La prueba fue por tanto obtenida presuntamente de modo ilegal.
El Ministerio Público argumenta, no obstante, que la ga-rantía contra registros y allanamientos ilegales no se ex-tiende a esta causa porque la prueba se halló en campo abier-to.
La llamada excepción del “campo abierto” no tiene el ámbito que el Estado supone. La excepción deriva del caso de Hester v. United States, 265 U.S. 57 (1924). En Hester ciertos agentes de rentas internas, por causa de información recibida, penetraron en propiedad ajena en busca de licor clandestino. Vieron a los acusados con unas botellas. Dieron voces de alarma y los persiguieron. Los acusados lanzaron al suelo el licor que cargaban. El tribunal resolvió que no había habido registro o allanamiento porque los agentes se habían incautado de propiedad abandonada en campo abierto. En Pueblo v. González Charón, 83 D.P.R. 450 (1961), nos apoyamos en Hester para justificar la incautación de ron clandestino, pero se trataba allí también de prueba abandonada, y aun más, abandonada en una carretera pública en el proceso de una fuga. En el caso presente no se trataba, independientemente del modo que quiera describirse el lugar de su hallazgo, de prueba abandonada. No puede acudirse a Hester para anular aquí la garantía contra registros y allanamientos ilegales.
Hester engendró su progenie, la cual también exige cui-dadosa atención. Se ha utilizado a Hester para permitir que un inspector de sanidad tomase en el patio de una fábrica de *330admisión no restringida una prueba del humo emitido por ésta para determinar si se estaban violando las leyes ambientales. Air Pollution Var. Bd. of Colo. v. Western Alfalfa Corp., 416 U.S. 861 (1974). La corte señaló que el inspector simplemente estaba analizando un objeto visible por el pú-blico desde sitios públicos. Air Pollution tampoco ayuda al Ministerio Público en este caso, ya que los alambiques no esta-ban visibles desde fuera de la finca. En lo que toca a la utili-zación en este caso de otra doctrina independiente, la de la prueba a plena vista, es claro que ésta no se aplica aquí. Pueblo v. Dolce, 105 D.P.R. 422 (1976). El Estado, con entera razón, no funda su caso en Air Pollution o en la doctrina de la prueba a plena vista. (2)
Otra consecuencia derivable en parte de Hester fue la fascinación por largo tiempo con la naturaleza del sitio, a fin de aplicar la garantía contra registros irrazonables a ciertos lugares específicos, con exclusión de los “campos abiertos". Se protegió así en la jurisprudencia norteamericana el hogar, extendiéndose luego esta protección a sus inmediaciones, el llamado “curtilage”. Los tribunales invirtieron vasta energía en definir estas “inmediaciones”. ¿Qué distancia cubren a partir del hogar? ¿Alcanzan o no a toda una finca? Si la finca no está cercada, ¿es parte del “curtilage”? Hay sentencias a favor de las más variadas posiciones. Note, A Reconsideration of the Katz Expectation of Privacy Test, 76 Mich. L. Rev. 154, 177 (1977). En United States ex rel. Gedko v. Heer, 406 F.Supp. 609, 615-616 (W.D. Wis. 1975), se resolvió que una finca cercada de 160 acres con un rótulo prohibiendo el paso no podía estar sujeta al registro sin orden. En United States v. Holmes, 521 F.2d 859, 870 (5th Cir. 1975), confirmado parcialmente, sin afectar el principio expresado, 537 F.2d 227 (5th Cir. 1976), se sostuvo que una finca rural no requiere *331dicho rótulo para retener la protección de la Enmienda Cuarta. Desde el punto de vista de Gedko, por tanto, la pro-tección constitucional que nos ocupa es tan solo invocable por personas con los medios de fortuna para cercar y rotular sus fincas. Esta distinción es, naturalmente, insostenible.
Katz v. United States, 389 U.S. 347 (1967), cambió la dirección de este enfoque. Katz recalcó que la garantía constitucional protege fundamentalmente a las personas. Son ellas sus beneficiarios primarios y no lugares específicos. La cuestión central es si la persona tiene un derecho razonable a abrigar, donde sea, dentro de las circunstancias del caso específico, la expectativa de que su intimidad se respete. Para el análisis de Katz, veánse: Note, Katz and the Fourth Amendment: A Reasonable Expectation of Privacy or, A Man’s Home is His Fort, 23 Clev. St. L. Rev. 63 (1974); Note, A Reconsideration of the Katz Expectation of Privacy Test, 76 Mich. L. Rev. 154 (1977); Note: Formalism, Legal Realism, and Constitutionally Protected Privacy Under the Fourth and Fifth Amendments, 90 Harv. L. Rev. 945 (1977). Katz representa más un refinamiento que una sustitución de la antigua doctrina, así como un recordatorio de los valores centrales que interesa proteger la garantía contra los registros y allanamientos irrazonables: la intimidad del ser humano y su dignidad innata. En este sentido el reconocimiento expreso en la Constitución del Estado Libre Asociado de estos dos valores, Art. II, Secs. 1 y 8, amplía sensiblemente el radío del equivalente de la Enmienda Cuarta en nuestra Constitución.
La retención de la doctrina del campo abierto en su versión más amplia se ha cuestionado después de la decisión en Katz. The American Law Institute, A Model Code of Pre-Arraignment Procedure, adoptado el 0 de mayo de 1975, comentario a la Sec. 260.4, pág. 552. Se ha señalado que “poco puede de-cirse a favor de conservar la doctrina del campo abierto en su versión amplia. En Hester ocurrió una entrada ilegal a un terreno. El derecho a una vida tranquila cubre tanto campos *332como albergues. Invasiones clandestinas, provocadoras de actos de ayuda propia, no conducen al buen orden”. Loc. cit. Véase: Wattenburg v. United States, 388 F.2d 853, 857-858 (9th Cir. 1968).
Resolvemos en conclusión que la doctrina de campo abierto se limita bajo la Constitución del Estado Libre Asociado a evidencia abandonada y tan solo en sitios donde no quepa, dentro de las circunstancias del caso en cuestión, el derecho a una expectativa razonable de intimidad. Resolvemos además que al apelante le asistía el derecho a esperar que no se transgrediese la cerca de su finca. Debió obtenerse en este caso una orden previa de registro y allanamiento.

Se revocan las sentencias apeladas.

El Juez Asociado Señor Díaz Cruz disiente en opinión a la cual se une el Juez Asociado Señor Negrón García.
—O—

No se cuestiona en este caso la capacidad del apelante para recla-mar la garantía. Tampoco podría cuestionarse bajo la doctrina de Pueblo v. Vargas Delgado, 105 D.P.R. 335 (1976), ni bajo las diversas normas expuestas en Rakas v. Illinois, supra. Véanse: Trager & Lobenfeld, The Law of Standing under the Fourth Amendment, 41 Brooklyn L. Rev. 421 (1975); White & Greenspan, Standing to Object to Search and Seizure, 118 U. Pa. L. Rev. 333 (1970). La relación entre el acusado y la propiedad incautada representa suficiente base para la invocación de la garantía constitucional.


 Valga reiterar que tanto los casos de prueba abandonada como ios del acto-ilegal-a-plena-vista deben satisfacer los criterios expuestos en Pueblo v. González del Valle, 102 D.P.R. 374, 378 (1974).